Citation Nr: 0523126	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  03-12 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a lumbar spine 
disorder.

4.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife
ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel 


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1942 to December 1945.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada, which, in pertinent 
part, granted service connection for PTSD, rated 50 percent, 
and denied service connection for bilateral knee and the 
lumbar spine disorders.  The veteran had initially also 
appealed the denial of service connection for sleep apnea; in 
his VA Form 9 he specifically limited the appeal to the 
issues listed on the preceding page.  In July 2004, the 
veteran testified at a videoconference hearing before the 
undersigned.  At the hearing the undersigned granted a motion 
to advance the case on docket due to the veteran's advanced 
age.  In July 2004, the case was remanded for additional 
development.


FINDINGS OF FACT

1.  A left knee disorder was not manifested in service; 
arthritis of the left knee was not manifested in the first 
year following the veteran's separation from service; and any 
current left knee disorder is not shown to be related to 
service.

2.  A right knee disorder was not manifested in service; 
arthritis of the right knee was not manifested in the first 
year following the veteran's separation from service; and any 
current right knee disorder is not shown to be related to 
service.

3.  A lumbar spine disorder was not manifested in service; 
arthritis of the lumbar spine was not manifested in the first 
year following the veteran's separation from service; and any 
current lumbar spine disorder is not shown to be related to 
service.
4.  Prior to March 2, 2005, symptoms of the veteran's PTSD 
resulted in disability no greater than social impairment with 
reduced reliability and productivity.

5.  From March 2, 2005, the veteran's symptoms of PTSD have 
caused deficiencies in most areas; total occupational and 
social impairment due to PTSD symptoms is not shown.


CONCLUSIONS OF LAW

1.  Service connection for a left knee disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).

2.  Service connection for a right knee disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).

3.  Service connection for a lumbar spine disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).

4.  The veteran's service connected PTSD warrants a 
"staged" increased rating of 70 percent from March 2, 2005.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.130, Code 9411 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA 
applies in the instant case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Here, the Board finds 
that the notice mandates of the VCAA are met.  

The claims were considered on the merits.  The veteran was 
advised of VA's duties to notify and assist in the 
development of the claims.  Letters from the RO in October 
2001 (prior to the initial decision), September 2003, January 
2004, and July 2004 informed the appellant of his and VA's 
responsibilities in claims development, and specifically 
informed him of the type of evidence that was needed to 
establish each of his claims.  These letters, the July 2002 
rating decision, a March 2003 statement of the case (SOC), 
supplemental SOCs (SSOCs) dated in April 2003, June 2004, and 
April 2005, the July 2004 Board remand, and discussion during 
the July 2004 videoconference hearing all notified the 
veteran of applicable laws and regulations, of what the 
evidence showed, and why the benefits sought were not granted 
to the veteran's satisfaction.   Notice on the "downstream" 
issue of an increased initial rating for PTSD was properly 
provided via SOC.  See VAOPGCPREC 8-2003 (Dec. 2003).  While 
full notice may not have preceded the initial rating decision 
in the service connection matters, these claims were 
readjudicated after substantially full notice was given.  The 
veteran has had ample opportunity to respond, and is not 
prejudiced by any notice timing defect.  

Regarding notice content, the veteran was specifically 
advised in January 2004 to submit or to notify VA of any 
other information or evidence that he thinks would support 
his claims.  Additionally, VA correspondence, the SOC, and 
the SSOCs specifically advised him of the type of evidence he 
needed to submit to establish his claims, asked him to assist 
in obtaining any outstanding medical records, and asked him 
to identify any other evidence or information supporting his 
claims.  Together, these notices were equivalent to advising 
the veteran to submit everything he had pertinent to the 
claims.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran is not prejudiced by the Board's proceeding without 
any further notice; further notice would serve no useful 
purpose, as the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices. 

Regarding the duty to assist, the RO obtained service medical 
records, as well as records of post-service treatment the 
veteran received for the claimed problems.  He was examined 
for PTSD in February 2002, March 2004, and March 2005.  A VA 
examination for a medical opinion as to whether the veteran's 
current knee and back problems are related to service is not 
indicated (see 38 C.F.R. § 3.159(c)(4)), as the record (and 
the veteran's own statements) shows no knee or back problems 
during service or for many years thereafter.  In the absence 
of a showing of disability-causing injury, disease, or event 
in service or of any disability for many years postservice, 
and in light of the fact that the veteran has had 
intercurrent postservice injuries, any opinion relating 
current disability to service would necessarily be based on 
nothing more than speculation.  At his July 2004 
videoconference hearing the veteran indicated that he may be 
able to obtain additional medical opinions and that he was 
receiving ongoing psychiatric treatment.  In the July 2004 
Remand, the Board specifically asked the veteran to identify 
any additional psychiatric treatment received and to submit 
any medical statements regarding his condition.  He did not 
submit any further medical evidence, nor has he identified 
any pertinent evidence outstanding.  VA's assistance 
obligations are also met.  The veteran is not prejudiced by 
the Board's proceeding with appellate review.   See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

II.  Claims for service connection

A. Factual Background

The veteran's service medical records reveal no complaints or 
findings indicative of back or knee problems.  On December 
1945 examination prior to service separation, his spine and 
extremities were normal.

On a January 1950 form requesting information from the Navy, 
records were sought relating to 1943 shrapnel wounds to the 
legs and back.  In an April 1950 letter from the Phoenix RO, 
the veteran was asked to state the month of his shrapnel 
wounds in service, and to indicate whether or not he received 
a Purple Heart.  In a June 1950 statement, the veteran 
related that he was hit by shrapnel in the latter part of 
August 1943 while serving on board LST 314 near Tunisia, 
North Africa.  He stated that he did not receive any 
recognition for having sustained the wounds, and that he was 
treated for the shrapnel wounds for more than a week by a 
Chief [redacted], who was killed when LST 314 sank in the English 
Channel prior to the invasion of Normandy.

A December 1950 response to a request for information from 
the Navy reflects that the USS LST # 314 sank in June 1944, 
and that any medical records aboard were lost. 

VA examination in May 1951 revealed no problems with the 
knees and spine.  May 1951 X-rays of the legs were normal.  
There was no evidence of old or recent disease or injury, and 
no metallic foreign bodies were noted.  

Private medical records document regular treatment the 
veteran received from CLD, MD, from May 1981 to July 1984 for 
low back and left knee problems.  In May 1981 the veteran was 
seen by CLD, MD, for the first time following discharge from 
Beverly Hospital.  The veteran had complaints of severe low 
back pain.  Severe degenerative disc and joint disease of L5-
S1 was noted.  The orthopedic surgeon stated that the veteran 
had a prior laminectomy in 1969 and continued to work until a 
week ago.  It was noted that the veteran was seen with 
moderate left low back pain and complaints of recurrent pain 
and giving way of the left knee.  The impression was chronic, 
severe degenerative disc disease L5-S1 and chondromalacia of 
the left knee; rule-out other internal derangement.  The 
impression on a report of May 1981 left knee X-rays was 
findings suggesting some mild degenerative changes of the 
articular cartilage and questionable vertical tear posterior 
horn, medial meniscus.  Subsequent records document ongoing 
treatment for knee and back problems.  In a letter dated June 
25, 1981, CLD, MD, indicated that his office fielded a phone 
call from an insurance carrier wondering about the connection 
between the veteran's knee symptoms and treatment for an 
industrial injury.  CLD, MD, stated that he had discussed 
this previously with the veteran but that the veteran had 
failed to record it in the history.  The veteran stated that 
at the time of the workplace injury, while lifting about 25 
pound box of radios, he suddenly felt a sharp pain in his 
knee.  Rather than dropping the merchandise he dropped to the 
right knee.  The veteran believed that this was the cause of 
his back and knee symptoms and the basis of his present 
disability and treatment.  In a July 1981 letter CLD, MD, 
reported that the veteran stated he was involved in two 
injuries on the job, one in February 1981 and the other in 
May 1981, just prior to his hospitalization.  September and 
October 1981 records noted a previous back surgery by a Dr. C 
at St. Vincent's Hospital in 1969.  

A medical summary from St. Vincent's Hospital revealed that 
the surgery there was a partial hemi-laminectomy of L4-L5 and 
L5-S1 on the right, with removal of hypertrophic bony changes 
of L4-L5 and L5-S1 and removal of ossified, protruded 
intervertebral disc at L5-S1.  Present findings included 
severe degenerative changes at L5-S1; lumbar fusion was 
considered.  The impressions on a January 1982 CT scan of the 
lumbosacral spine included calcification of the L5/S1 
intervertebral disc space and moderate degenerative changes 
involving the L4/L5 articular facets with mild bony 
hypertrophy.  In June 1982, the veteran underwent wide 
bilateral L5 and S1 foraminotomies, L4-L5 diskectomy, and 
posterior interbody fusion at L4-L5 with bone graft from the 
spinous processes.  A January 1983 record noted left knee 
problems including swelling and recurrent popping and 
catching of the knee.  CLD, MD, stated that the veteran had 
complaints of his left knee ever since his injury.  The prior 
diagnoses of degenerative changes and chondromalacia were 
noted.  In a March 1983 letter CLD, MD, indicated that the 
veteran had been completely disabled from working due to his 
low back and left knee problems since he was first seen in 
May 1981.  In December 1983, the veteran underwent left knee 
arthroscopy with postero-lateral meniscectomy.  In July 1984, 
CLD, MD, diagnosed a probable tear of the medial meniscus of 
the right knee superimposed on chondromalacia of the right 
knee; chronic degenerative arthritis and chondromalacia of 
the left knee, status post arthroscopy and partial lateral 
meniscectomy; and status post lumbar diskectomy and posterior 
interbody fusion at L4-L5 with satisfactory progress.  
Regarding the relationship between the veteran's right knee 
problems and his work injury, CLD, MD, stated that "it seems 
likely that his added use of the right knee, protecting the 
back and left knee, has undoubtedly contributed to his right 
knee symptoms" and "I suspect that he has had some 
chondromalacia of both knees for some long period of time".  

An August 1984 examination for the Disability Evaluation 
Division of the California Department of Social Services 
noted that the veteran's chief complaints included low back 
pain with radiation to the left leg and left knee pain.  
Under history of present illness, it was noted that the 
veteran had a 1969 discectomy but had been asymptomatic and 
doing well until an injury loading objects at work.  This 
involved the onset of low back pain that caused him to fall 
to his knee.  The back pain became severe following the 
injury and the veteran went to surgery in June 1982.  
Continued left knee pain was also noted following the 
accident in 1981.  The December 1983 arthroscopy was noted.  
Work history revealed that the veteran was employed as a 
heavy truck driver and loader until May 1981 when he was 
forced to quit due to persistent pain from the back and left 
knee.  The diagnoses included degenerative disc disease with 
left lower extremity radiculopathy, status post decompressive 
laminectomies; left knee pain secondary to chondromalacia of 
the patella and degenerative joint disease.  August 1984 X-
rays of the knees revealed minimal osteoarthritis of both 
knees and an apparent old healed fracture of the head of the 
left fibula.

An October 1996 private progress note reveals that the 
veteran was seen for followup after the excisional biopsy of 
a squamous cell carcinoma that was removed from the medial 
aspect of his left knee.  The veteran also reported 
complaints of pain in the right knee over the area of the 
medial meniscus.  It was noted that he had tipped a 
wheelbarrow over onto his knee about two weeks ago.  The 
assessment was incomplete incisional healing over the area of 
the biopsy on his left knee and possible meniscus damage to 
the right knee.

In March 1997 private progress notes it was reported that X-
rays revealed that right knee cartilage was thin.  The 
veteran had arthroscopic meniscus removal done on that side, 
and was beginning to get pain from it.  X-rays revealed 
osteoarthritic changes.

The impression on a May 1998 private medical record Desert 
Radiologists was mild degenerative changes of the right knee 
and slightly more prominent degenerative changes of the left 
knee more laterally and in the patellofemoral joint. 

A March 2001 VA outpatient treatment record reveals that the 
veteran had increased pain and decreased range of motion of 
the right knee.  An MRI was scheduled.  

A report of an April 2001 left knee MRI notes that there had 
been trauma and injury to the anterior cruciate ligament 
(ACL).  The impression included tear of the ACL.  An erosive 
or chronic degenerative tear of the posterior horn of the 
lateral meniscus was suspected.  A May 2001 VA outpatient 
treatment record noted complaints of left knee pain and 
swelling.  It was noted that the veteran had two prior 
arthroscopic surgeries on the left and needed to have 
replacement done.  

A July 2001 VA outpatient treatment record notes complaints 
of longstanding left knee pain, status post multiple 
arthroscopies.  Past surgical history included lumbar surgery 
times two with fusion of L3-L4; right knee arthroscopy times 
one; left knee arthroscopy, times three.  Objective findings 
regarding the left lower extremity included reduced range of 
motion .  X-rays revealed marked tricompartmental 
degenerative joint disease.  A July 2001 operative report 
reflects that the veteran underwent total left knee 
arthroplasty.  Outpatient treatment records through August 
2001 show that the veteran underwent therapy for recovery 
following the left knee operation.  July and September 2001 
X-rays showed postoperative changes of the left total knee 
arthroplasty with expected postoperative appearance.
In September 2001, the veteran submitted a statement 
indicating that he wished to file numerous claims including 
claims for service connection for disorders of the right 
knee, the left knee, and the low back.

An October 2001 VA record shows follow-up treatment in 
rheumatology for osteoarthritis.  The veteran reported 
complaints of pain in both knees.  Findings on physical 
examination included left knee with crepitation and a well-
healed anterior scar.  The impression was osteoarthritis, 
rheumatoid arthritis, or inflammatory osteoarthritis.  

In an August 2002 notice of disagreement, the veteran stated 
that his knees were a problem when he was in the Navy.  He 
reported that he spent a great deal of time on his knees as a 
shipfitter performing welding, plumbing, and pipe fitting.  
The veteran also asserted that the direct cause of his lumbar 
spine condition was his lifting of heavy welding equipment 
during service.

VA outpatient treatment records from January 2002 through 
March 2003 reveal ongoing treatment for rheumatoid vs. 
inflammatory arthritis.  In September 2002, the veteran 
reported some knee pain.  On physical therapy evaluation in 
October 2002, it was noted that the veteran had complaints of 
slight limitation of motion in the left knee.  

In his March 2003 VA Form 9, the veteran asserted that 
difficult work as a steam fitter on board naval vessels 
caused the cartilage in his knees to be worn away.  In April 
2003 he asserted that lifting heavy objects during service 
caused his back problems.  In an October 2003 statement, he 
reported that in the Navy he was given powder and lotion to 
ease knee pain.  

The impression on a May 2003 progress note included total 
right knee replacement arthroplasty.  A September 2003 VA 
radiology report noted moderately severe degenerative disc 
disease and osteoarthritis of the lumbosacral spine.

On March 2004 VA aid and attendance examination, it was noted 
that the veteran had a history of two lower back surgeries 
following work-related injuries.  
In his July 2004 hearing, the veteran and his wife testified 
regarding his low back and bilateral knee problems.  He 
related that work as a steam fitter during service involved 
work on his knees and lifting.  He asserted that this caused 
injury to his knees and his low back.  He stated that he was 
not treated for such problems on board ship.  He stated that 
he was first treated for knee problems in the early 1980s.  
He stated that he was first treated for back problems in the 
1960s.  He was advised that since he was not treated for knee 
or back problems during service of for years thereafter, he 
should try to obtain a medical opinion linking the current 
knee and back problems to service.  When asked whether or not 
he ever had a workplace injury to either the knees or the 
back, the veteran responded in the negative.  

In an October 2004 statement, a friend of the veteran 
described the veteran's duties as a steam fitter in service, 
and the toll this took on his knees.

B.  Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection for arthritis may be granted on a presumptive 
basis if such disease is manifested to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).
To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran has diagnosed disorders of both knees and the low 
back.  Each includes arthritis, and has required surgery over 
the years.  He alleges that all the disorders resulted from 
his work as a steam fitter in service, which required lifting 
and kneeling.  There is no reason to dispute that the 
veteran's duties in service involved tasks of a strenuous 
nature.  However, his service medical records contain no 
mention of complaints or findings indicative of a back or 
knee problem.  On service separation examination in 1945, his 
spine and lower extremities were normal.  Consequently, 
service connection for the claimed disabilities on the basis 
that they became manifest in service, and persisted, is not 
warranted.  Likewise, there is no evidence that arthritis of 
the lumbar spine or of either knee was manifested in the 
first postservice year.  Hence, presumptive service 
connection for such disability under 38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 is not for consideration.  
Records of medical treatment since service do not reveal any 
treatment for lumbar spine or knee problems with the until 
many years after service.  The veteran testified during his 
hearing that he was first treated for low back problems in 
the 1960s and for knee problems in the 1980s.  This is 
consistent with the evidence of record.  Furthermore, despite 
the veteran's July 2004 hearing testimony denial of 
postservice, work-related low back or knee injuries, there is 
evidence of record that he sustained back and knee in a 
workplace accident in 1981.  Hence, there are postservice 
etiological factors to which the veteran's current back and 
knee disabilities may more readily be attributed.  The record 
is devoid of any complaints or findings of lumbar spine 
abnormality prior to the late 1960's, and devoid of any 
mention of knee problems until the 1980s.  Such a prolonged 
interval between service and the first clinical notations of 
the disability(ies) at issue is of itself a factor weighing 
against a finding of service connection.  Significantly, no 
competent (medical) evidence of a nexus between the current 
lumbar spine, and bilateral knee disorders and the veteran's 
service has been presented.  Nexus between current disability 
and disease or injury in service is a critical factor in 
establishing service connection for a claimed disability.  As 
is noted above, such question is one beyond a layperson's 
competence, but requires medical training and expertise.

While there is no reason to doubt the sincerity of the 
veteran in his lay belief that his current disabilities are 
related to his duties in service, his opinion is not 
competent evidence in this matter.  See Espiritu, Grottveit, 
supra.  Without any competent (medical) evidence supporting 
the veteran's allegations that his current lumbar spine and 
bilateral knee disorders are related to service, the 
preponderance of the evidence is against these claims.  
Hence, they must be denied.       

III.  Increased rating for PTSD

A.  Factual Background

A February 2001 VA outpatient treatment record reveals that 
the veteran presented with problems including nightmares and 
flashbacks that were becoming more severe.  It was noted that 
he had never seen a psychiatrist before and had never been a 
patient in a psychiatric hospital.  Examination revealed that 
he was oriented to time, place, and person.  Long and short 
term memory appeared intact.  He denied hallucinations and 
delusions.  He reported experiencing flashbacks and 
nightmares which were getting worse.  There was no suicidal 
or homicidal ideation.   The diagnosis was PTSD; Serzone was 
prescribed.  

An April 2001 record indicates that the veteran never 
received Serzone because of its interaction with his other 
medications.  Continued flashbacks and nightmares were 
reported.  The diagnoses were PTSD and insomnia; Trazodone 
was prescribed. 

In August 2001 the veteran was seen with complaints of 
flashbacks and nightmares.  He reported that he only got 
three hours sleep at night and that his wife was afraid of 
him.  

On a February 2002 VA examination for PTSD, the veteran 
reported symptoms of combat hallucinations while sleeping, 
but not while awake.  His wife stated that he was nervous and 
jumpy.  It was noted that he had worked in a number of 
professions and retired at age 57.  He was presently in his 
5th marriage, which began in 1979 and was going fine.  The 
veteran stated that his wife would not sleep with him because 
he had nightmares, yelled, and waved his arms in his sleep.  
The veteran lived with his wife and mother in law.  Mental 
status examination revealed no impairment of thought process 
or communication, no delusions, and no hallucinations.  The 
veteran appeared very nervous, but was neatly and cleanly 
dressed.  He was not suicidal or homicidal.  He was able to 
maintain personal hygiene but had some difficulty with other 
basic activities of daily living.  The veteran was oriented 
to person, place, time, and situation.  Long term memory was 
good, but some difficulty with short term memory was noted.  
He had no obsessive or ritualistic behavior, and his speech 
was goal-oriented and logical with good tone and rhythm.  He 
did have panic attacks, reported to last maybe a minute and 
occur about twice yearly.  He felt anxious, but not 
depressed.  He denied any impulse control problems.  He had 
sleep problems, including difficulty falling asleep and 
nightmares of WWII.  He was frequently awakened and only got 
3-4 hours of sleep at night.  He was easily angered.  His 
energy level was fair, and it was noted that he enjoyed life 
and did not tend to worry.  Restlessness and difficulty 
concentrating were noted.  He had the ability to abstract and 
conceptualize well.  Perception was normal  Judgement was 
good. Coordination was good.  The veteran was functioning on 
an average intellectual lever.  He had no signs or symptoms 
of psychosis, and comprehension, in general, was good.  The 
assessment was PTSD.  The examiner noted the following 
symptoms: intrusive memories of WWII during the day and 
especially at night; distressing nightmares about 3-4 times 
per week; nervousness and jumpiness such that loud noises and 
backfires will cause him to start to shake; difficulty 
falling asleep; outbursts of anger; difficulty concentrating; 
and an exaggerated startle response.  The examiner stated 
that the veteran showed a history of fair to poor social 
functioning seen in people with PTSD and that he described 
many of the symptoms of PTSD.  These symptoms had caused 
problems with his 5th wife, and led to divorces in the past.  
The veteran had no close friends and did everything with his 
wife, or did nothing at all.  The diagnosis was PTSD, and the 
GAF due to PTSD was 42.  The prognosis was poor.   

In a July 2002 rating decision, the RO granted service 
connection for PTSD, and assigned a 50 percent rating 
effective October 30, 2000.

In his August 2002 notice of disagreement, the veteran 
asserted that his PTSD was getting worse.  He stated that it 
had become harder for his wife to deal with him, that his 
judgment had deteriorated, and that he tended to wander from 
the home and get lost.  He forgot many things and became 
moody, had recently terminated a friendship of 35 years, and 
had become a burden on his family.

VA outpatient treatment records dating from January 2002 
through March 2003 show ongoing treatment for psychiatric 
problems.  In January, July, and December 2002, the veteran 
reported flashbacks and nightmares.

In a January 2003 statement, the veteran indicated that his 
psychiatric condition had grown worse and that the mental 
health doctor at the Los Vegas VAMC had to increase his 
medication.  

In a February 2003 statement, the veteran's wife indicated 
that his condition deteriorated in the last few months, and 
that she was sometimes fearful of his erratic behavior.  
During his sleep he talked, yelled, kicked his feet and legs, 
and waved his arms.  She noted that he had constant mood 
swings and had a hard time dealing with most people.  She 
stated that he frequently became lost when he was far from 
home, and that his actions caused him to lose several of his 
very close friends of many years.  She related that she 
bathed, shaved, and dressed him, and drove him because he 
could no longer drive.  Psychiatric symptoms included:  a 
short temper; difficulty sleeping; obsession with the air in 
the car tires, which he checked two or three times a week; 
and forgetfulness in his purchases (he has bought six 
televisions and four air compressors).  

In a statement in his March 2003 VA Form 9, the veteran 
reiterated a list of psychiatric symptoms noted above.

A May 2003 VA outpatient treatment record indicated that the 
veteran was seen for his PTSD and Alzheimer 's disease.  It 
was noted that the veteran was becoming more and more 
dependent on his wife.  She dressed him and had to make sure 
that he did not get out of the garden and get lost.  Findings 
included depressed mood, blunted affect and trouble sleeping.  
It was noted that the veteran appeared well groomed and cared 
for by his wife who is devoted to him.  

In a July 2003 statement the veteran's wife reported that the 
veteran's PTSD symptoms were growing worse.  She stated that 
she had to lock gates on their property because the veteran 
wandered off.  She had found the veteran several blocks from 
home and unable to find his way home.  She reported that they 
took away the veteran's gun and would not let him drive.  She 
noted that she could not leave him at home alone.  She noted 
that he was terrified of fire, that he gave away his barbecue 
equipment, and that he placed a fire extinguisher in every 
room in the house.  The veteran's wife indicated that he had 
stopped seeing friends and had stopped exercising.  He only 
sat around watching television.       

A November 2003 VA outpatient treatment note showed that the 
veteran was seen for Alzheimer's Dementia.  The veteran and 
his wife both stressed how much worse the veteran's mental 
problems had become since the last visit.  It was noted that 
the veteran did not do anything any more and that he shook a 
lot.  The veteran's wife had to watch the veteran or hire 
someone to care for him when she went out.  

On VA mental status examination in December 2003, it was 
noted that the veteran was alert and attentive and oriented 
times three.  He was cooperative and reasonable with 
appropriate grooming.  Speech was normal in rate and rhythm.  
Language was intact.  Mood was anxious and affect was 
congruent with mood.  Flashbacks were noted.  Thought 
processes were normal and coherent.  There was no unusual 
thought content and no suicidal or violent ideation.  He had 
good insight and judgment.  Memory was intact.  Symptoms 
included intrusive and distressing thoughts or images, 
disturbing dreams, nightmares, sleep disturbance, 
irritability, and avoidance of thoughts, feelings, or 
conversations of war.  

On VA examination in March 2004, the veteran's wife noted 
that the veteran's PTSD symptoms had grown worse.  Mental 
status examination revealed no impairment of thought process 
or communication, and no delusions or hallucinations.  The 
veteran had good grooming and hygiene.  His mood was 
appropriate to thought content.  The veteran was not 
homicidal or suicidal.  He had difficulty maintaining 
personal hygiene and other basic activities of daily living 
due to physical problems.  He was oriented to person, place, 
time, and situation.  His long term memory was good, and 
short term memory and immediate recall were also noted to be 
good.  There were no obsessive or ritualistic behaviors.  
Speech was goal oriented and logical with good tone and 
rhythm.  There were no panic attacks.  The veteran described 
his mood as okay most of the time but noted that he flew off 
the handle and exploded quickly at times.  There was no 
impaired impulse control.  He had difficulty getting to sleep 
at night.  He was able to abstract and conceptualize well.  
Comprehension was good, perception was normal, and 
coordination was good.  There were no signs or symptoms of a 
psychosis.  There was no organic brain syndrome and no 
dementia.  Judgment and insight were good.  It was noted that 
the veteran had vivid intrusive memories about WWII.  He had 
dreams he tried not to think about and avoided situations 
that raised WWII memories.  He had few interests in life, was 
detached from people, and had no friends.  He had difficulty 
falling asleep, outbursts of anger, difficulty concentrating 
at times and an exaggerated startle response.  The examiner 
noted that the veteran continued to have symptoms of PTSD 
that were at the same level as on 2002 examination.  She also 
reported that the veteran showed the same degree of good 
mental ability as in 2002.  The diagnosis was PTSD, and the 
GAF score assigned was 42.  The examiner stated that the 
memory loss and confusional/dissociative states described in 
the veteran's letters and in his claims file were not due to 
PTSD or to dementia, but were typical of those sometimes 
seen, especially in older people, with benzodiazepines and 
narcotics.  It was recommended that these medications be 
stopped.  In her summary, the VA psychiatrist stated that the 
veteran continued at the same level of functioning with 
regard to PTSD and its symptoms as two years ago.  She noted 
no improvement and no deterioration.  

In his July 2004 hearing, the veteran and his wife testified 
regarding his PTSD.  He reported nightmares, increased 
intrusive memories while sleeping, mood swings, and an 
inability to get along with people.  He denied suicidal and 
homicidal ideation.  He stated that he had no social life 
other than interaction with his wife.  His wife testified 
that he became very irritated and "blew up" on a daily 
basis.  She reported that she had to care for him 24/7.  It 
was noted that in the last six to eight months, he had 
started hearing footsteps, voices of buddies that had passed 
away, and knocking on doors.  The veteran noted that he was 
receiving ongoing treatment for his PTSD.

On March 2, 2005 VA PTSD examination by the same psychiatrist 
who had examined him in March 2004 and February 2002, it was 
noted that the veteran's symptoms were about the same as they 
were a couple of years ago, but were becoming worse.  On 
mental status examination, it was noted that the veteran had 
short term memory problems due to poor concentration.  PTSD 
symptoms included the following: daily distressing recurrent 
and intrusive memories of combat in WWII; dreams about combat 
that wake him nearly every night; avoidance of PTSD triggers; 
no interests in life; detachment from people and estrangement 
from family (other than his wife); hyperarousal with loud 
noises; outburst of anger and irritability; and difficulty 
with concentration.  The examiner found that the veteran had 
ongoing symptoms of PTSD that had become worse, more 
frequent, and more intense.  She noted that he had become 
less able to care for himself physically, and that he 
described more distressing memories and more dreams in the 
last year.  Increased difficulty concentrating and more 
withdrawal from others were also noted.  In summary, it was 
stated that the veteran described increasing symptoms over 
the last very few years, with intrusive memories, nightmares, 
concentration, and social withdrawal all becoming more of a 
problem now than they were a year ago.  She found that the 
veteran  was not able to establish new relationships and was 
having difficulty maintaining old ones.  Due to frailty and 
to symptoms associated with PTSD, was unable to live by 
himself or take care of himself, and relied on his wife.  
PTSD symptoms that prevented him from caring for himself 
included concentration problems and hypervigilance.  
Psychosocial functioning was poor as was quality of life.     

B.  Analysis

At the outset it is noteworthy that this appeal is from a 
rating that granted service connection and assigned the 
initial rating for PTSD.  Accordingly, "staged" ratings may 
be assigned, if warranted by the evidence.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  As discussed below, the 
evidence shows that staged ratings are warranted in this 
matter.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155;  
38 C.F.R., Part 4.  When a reasonable doubt arises regarding 
the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based upon all the 
evidence of record that bears on occupational and social 
impairment, rather than solely upon the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

In pertinent part, the General Rating Formula for Mental 
Disorders provides:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work 
like setting); inability to establish and 
maintain effective relationships . . . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . 70

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or name . . . . . . . . . . . 
. . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411.

The evidence reflects that the veteran's PTSD symptoms 
remained relatively unchanged in degree from August 2000 
until March 2, 2005, it was noted that they had grown more 
severe.  Prior to March 2, 2005, the veteran's symptoms 
included flashbacks, nightmares, sleep problems, anger, 
difficulty concentrating, exaggerated startle response, and 
moodiness.  These symptoms caused a withdrawal from social 
interaction and the loss of friends, consistent with a 
finding of reduced reliability and productivity.  As he had 
retired at age 59, the extent of his occupational impairment 
is more difficult to assess.  His well documented intrusive 
memories of WWII, anger, jumpiness, and mood swings 
presumably would reduce productivity, and would impact on 
occupational functioning.  However, prior to the March 2, 
2005 examination there was insufficient showing of 
psychiatric symptoms to find that they caused deficiencies in 
most areas.  It is noted that statements by the veteran and 
his wife in communications to the VA and in treatment notes 
appear to reflect confused dissociative state and memory 
impairment suggestive of deficiencies in most areas.  
However, more formal evaluations, including mental status 
evaluation in December 2003 did not reveal psychiatric 
symptoms of such degree.  And on March 2004 VA examination 
the examiner specifically noted that symptoms such as memory 
loss, impulse control, and panic attacks were not found.  The 
examiner indicated that clinical notations of such symptoms 
were likely due to the veteran being improperly medicated, 
and that the symptoms reported in statements and in 
outpatient visits were not PTSD related. 

On March 2, 2005 VA examination, significantly, the same VA 
psychiatrist who performed VA examinations in February 2002 
and March 2004 opined that symptoms of the veteran's PTSD had 
"gotten worse", were "more frequent", and were "more 
intense".  She indicated that the veteran's intrusive 
memories, nightmares, concentration difficulty, and social 
withdrawal had all become more of a problem than they were a 
year earlier.  She found that the veteran's psychosocial 
functioning was poor, that he was not able to establish new 
relationships, and that he was having difficulty maintaining 
old ones.  She noted that the veteran's PTSD symptoms, with 
his physical frailty, made him unable to care for himself.  

The Board finds that the PTSD disability picture presented on 
March 2, 2005 VA examination reasonably reflects social and 
occupational impairment with deficiencies in most areas, 
corresponding to the criteria for a 70 percent rating, and 
that a "staged" 70 percent rating is warranted from the 
date of the examination.  

Remaining for consideration is whether a rating in excess of 
70 percent may be warranted.  The next higher (100 percent) 
rating requires  total occupational and social impairment due 
to such symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, etc.  Symptoms of such 
intensity are not clinical shown.  Nor is it shown that the 
veteran has total social and occupational impairment due to 
PTSD symptoms, alone.  Serious memory loss is not show; the 
veteran demonstrates good ability to communicate; he is not 
shown to be disoriented as to time or place; and is not shown 
to be a danger to harm himself or others.  Accordingly, a 100 
percent rating for PTSD is not warranted.









ORDER

Service connection for lumbar spine and right and left knee 
disorders is denied.

An increased "staged" rating of 70 percent rating is 
granted for the veteran's PTSD, effective from March 2, 2005, 
and subject to the regulations governing payment of monetary 
awards.



	                        
____________________________________________
	George R. Senyk 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


